Citation Nr: 1710523	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1972 to November 1974 and from March 1977 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the VA Regional Office (RO) in Houston, Texas.

In September 2013, the Board remanded the claims for further development.  As discussed below, another remand is necessary.

The Board notes that the Veteran has also appealed the RO's denial of the Veteran's claim for entitlement to compensation under 38 U.S.C. § 1151 for residuals of right ureteroscopy (also claimed as bladder puncture, excessive urination/inability to hold back urge, and ruined sexual desires).  However, that claim has not been certified to the Board.  Notably, as the Veteran requested a hearing on that matter, and that hearing has not yet been held, the claim is not yet ripe for judicial review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that another remand of these claims is necessary for the following reasons.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, in the Board's previous remand, an order was issued for the RO to obtain an addendum opinion or new VA examination.  The RO did not do so.  The Board has a duty to ensure compliance with its previous remands, and so it must ensure that the RO complies with its previous remand here.  See Id.  Because the RO failed to obtain an addendum opinion or a new VA examination, as the Board previously directed it to do, the Board must remand the case again for the RO to obtain a new VA examination, in compliance with the Board's previous remand directive. 
 
Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As stated in the Board's September 2013 decision, the Board found the February 2007 VA examination for tinnitus and hearing loss inadequate.  This was because the examiner seems to have based the opinion on inaccurate factual premises.  First, the examiner does not appear to have recognized that the Veteran had two separate periods of service, one from November 1972 until November 1974 and another from March 1977 until September 1977.  Second, the examiner consequently did not opine as to whether the Veteran's claimed hearing loss and/or tinnitus were incurred in or aggravated during that second period of active duty service.  And third, the examiner did not appear to take into consideration the Veteran's statement that his tinnitus began in 1974.  The examiner also failed to sufficiently explain why it was her opinion that the Veteran's hearing loss was attributable to his pre-service noise exposure and not his in-service noise exposure.

Finally, with regard to the adequacy of the VA examination, a recent appellate decision provides that if hearing loss does not meet the definition under 38 C.F.R. § 3.385 on entry into service, the Veteran is entitled to be presumed sound.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016).  In this case, the examiner that performed the February 2007 VA examination concluded that the Veteran had hearing loss at enlistment, based on his service treatment records, specifically including his entrance exam.  The examiner based her opinion, at least partially, on that conclusion.  However, neither the Veteran's entrance or exit examinations, nor any other evidence of record indicates that he had hearing loss, as defined under 38 C.F.R. § 3.385, at any time, before or during enlistment.  Accordingly, the Veteran is entitled to the presumption of soundness, meaning that, for purposes of these claims, and the VA examination, it must be presumed that the Veteran's hearing was sound upon his enlistment into active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, including those from any healthcare provider who treated him for his bilateral hearing loss and/or tinnitus.  After obtaining any necessary authorization, all outstanding records should be obtained, to include all VA treatment records dated since May 2012.  All reasonable attempts should be made to obtain such records.  For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After all outstanding records have been associated with the claims file, obtain a new VA medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to the examiner prior to the drafting of the addendum opinion.  If a new VA examination is deemed warranted by the examiner, such should be scheduled.

Before performing the examination, the examiner must review the claims file, to specifically include the Veteran's entrance and separation examinations from 
his two separate periods of active duty, which are summarized in the Board's September 2013 remand

Note: Despite the evidence of a hearing threshold shift on October 1972 entry into service, the Veteran is presumed to be of sound condition upon entry into service, i.e., to not suffer from a hearing loss disability upon entry into service, because the threshold shifts noted do not meet the criteria of 38 C.F.R. § 3.385 that define hearing loss as a disability for VA purposes.

a)  With regard to the Veteran's bilateral hearing loss, and assuming that he was in sound condition upon entrance to service (see above Note), is it at least as likely as not (within 50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by one or both of his two periods of active service, from November 1972 to November 1974 and from March 1977 to September 1977, or otherwise had its onset during a period of active service?  The examiner should discuss the significance, if any, of the October 1972 entrance examination.  

b)  With regard to the Veteran's bilateral tinnitus, is there clear and unmistakable evidence (obvious and manifest) that the Veteran's tinnitus pre-existed either period of active service, taking into consideration the Veteran's pre-service history of noise exposure?

c)  If the answer to (b) is yes, is there clear and unmistakable evidence that the Veteran's tinnitus was not aggravated by either period of active service?

d)  If the answer to (b) is no, is it at least as likely as not (within 50 percent probability or greater) that the Veteran's bilateral tinnitus was caused by either period of active service, or otherwise had its onset during a period of active service?

A comprehensive rationale for any opinion offered should be provided.  

The examiner is asked to discuss the impact of in-service and post-service noise exposure on any current hearing loss or tinnitus-related disability.  The examiner must consider the lay statements of record.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's bilateral hearing loss and tinnitus claims must be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter or matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




